SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

619
CAF 14-00455
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF QUA’MEL W.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,   MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

NIAYA W., RESPONDENT-APPELLANT.


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF
COUNSEL), FOR PETITIONER-RESPONDENT.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered February 14, 2014 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent mother appeals from an order that terminated her
parental rights with respect to the subject child on the ground of
permanent neglect and transferred guardianship and custody of the
child to petitioner. Contrary to the mother’s contention, we conclude
that petitioner established “by clear and convincing evidence that it
made diligent efforts to encourage and strengthen the relationship
between [the mother] and the child” (Matter of Ja-Nathan F., 309 AD2d
1152, 1152; see § 384-b [3] [g] [i]; [7] [a]). In coming to that
conclusion, we are not unmindful that “[a]n agency must always
determine the particular problems facing a parent with respect to the
return of his or her child and make affirmative, repeated, and
meaningful efforts to assist the parent in overcoming these handicaps”
(Matter of Olivia L., 41 AD3d 1226, 1226-1227 [internal quotation
marks omitted]). We also recognize, however, that the agency’s
efforts, no matter how diligent, can be frustrated by the lack of
cooperation from the parent (see Matter of Asianna NN. [Kansinya OO.],
119 AD3d 1243,1244-1245, lv denied 24 NY3d 907; Matter of Jacob E.
[Valerie E.], 87 AD3d 1317, 1318; Matter of Ashley Lisa D., 46 AD3d
359, 359), and the record establishes that such frustration of the
agency’s efforts occurred here. The record also establishes that,
despite petitioner’s diligent efforts to encourage and strengthen the
                                 -2-                           619
                                                         CAF 14-00455

parental relationship, the mother failed substantially and
continuously to plan for the future of the child (see § 384-b [7] [a];
Matter of Jessica P., 291 AD2d 935, 935).

     The mother failed to preserve for our review her contention that
Family Court erred in admitting into evidence petitioner’s entire case
file without a proper foundation inasmuch as she failed to object to
the admission of the case file on that ground (see Matter of Constance
NN., 47 AD3d 986, 986). Finally, the record supports the court’s
determination that a suspended judgment would not serve the best
interests of the child (see Matter of Tiara B. [Torrence B.], 70 AD3d
1307, 1307, lv denied 14 NY3d 709; Matter of Emmeran M., 66 AD3d 1490,
1490).




Entered:   June 12, 2015                       Frances E. Cafarell
                                               Clerk of the Court